Title: To George Washington from Arthur Lee, 15 June 1777
From: Lee, Arthur
To: Washington, George



Dear Sir
Berlin June 15th 1777.

It has been with uncommon Satisfaction that I have seen you in a situation, in which I long agoe hoped you wou’d be, if we were forced to dispute the great question which in my own Judgement I was satisfied wou’d happen—I never forgot your declaration when I had the pleasure of being at your House in 1768 that you was ready to take your Musket upon your Shoulder, whenever your Country call’d upon you,

I heard that declaration with great satisfaction, I recollect it with the Same, & have seen it verify’d to your Immortal honor & the eminent advantage of the Illustrious cause in which we are contending.
I have the pleasure of assuring you, that your conduct against General Howe has been highly approved, by the principal military Men here & in France. that approbation has been increased in those to whom I have had the Opportunity of Stating the great inferiority of the Troops you commanded to those of the Enemy in number & in every necessary provision for War—The Prussian Army which amounts to 228,000 Horse & foot are disciplin’d, by force of hourly exercise & caning, to move with a rapidity & order so as certain to Succeed any troops in Europe—When the king reviews any Army of 40,000 Men not a Man or Horse, though the former in full March & the latter in full Gallop, is discernably out of the line. the Regiments here are in the field every day, where besides the general exercise, every Man is filed off Singly & passes in review before different Officers who beat his Limbs into the position they think proper so that the Man appears to be purely a Machine in the hand of a Workman—The improvements of Utility which I have been able to Note are these[. The ramrod is thicker all the way than ours, and enlarged at each end as ours are at one; the advantage of this is, that to ram down the charge they do not turn the rod, but raising it to the muzzle plunge the lower end into the barrel, and then raising it up return it straight, without the necessity of turning it as formerly. This saves two very awkward motions for turning the rammer, and a great deal of time. The mouth of the loops, that receive the rammer is very large, so that there is much more readiness in hitting them than formerly, which also expedites the important business of charging the musket. To compensate the increase of weight, the musket is shortened two inches in the barrel. When they present, instead of levelling their firelocks, they are taught to slant them down, so that a point blank shot from them so depressed would strike the ground at about ten yards distance. And this depression is found necessary to counteract the elevation, which the act of firing gives inevitably to the musket. And even when a ball does strike the ground, it generally rises and may do execution; but if directed too high, it is lost irretrievably.
These are alterations, which seem to me of great utility; and I wish they may appear so to you.
It is my intention, when I have leisure, to write the history of this civil contention. The share you have had in it will form an interesting and important part. It will be in your power to preserve a variety of most material papers and anecdotes for such a work. May I venture to hope, that you will think me so far worthy of your confidence, and fit for such

a work, as to preserve them for me? Dubious parts of history can be cleared by such documents only.
The resources of our enemy are almost annihilated in Germany; and their last resort is to the Roman Catholics of Ireland. They have already experienced their unwillingness to go, every man of a regiment raised there last year having obliged them to ship him off tied and bound. And most certainly, they will desert more than any other troops whatsoever. They themselves rely upon the present campaign, so that if it should not produce something very decisive in their favor, which God forbid, we may depend upon their efforts being in the wane. With the most ardent wishes for your success, safety, and happiness, I am &c.

Arthur Lee.]

